12/20/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0521


                                   DA 21-0521


PLANNED PARENTHOOD OF MONTANA, and JOEY BANKS,
M.D., on behalf of themselves and their parents,
           Plaintiffs and Appellees,
     v.

STATE OF MONTANA, by and through AUSTIN KNUDSEN, in his
official capacity as Attorney General,

             Defendant and Appellant.



                       ORDER GRANT EXTENSION


      Upon consideration of Appellant’s motion for a 7-day extension of time, and

good cause appearing therefor, Appellant is granted an extension of time to and in-

cluding January 5, 2022, within which to prepare, serve, and file the State’s

Opening Brief.




                                                                         Electronically signed by:
                                                                                 Jim Rice
                                                                    Justice, Montana Supreme Court
                                                                           December 20 2021